AFFIRM; and Opinion Filed June 6, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-00680-CR

                               JACOB WHEELER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F10-57968-H

                               MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Murphy
                                   Opinion by Justice O'Neill
       Appellant Jacob Wheeler appeals his conviction for manslaughter.              After finding

appellant guilty, the jury assessed punishment, enhanced by a prior felony conviction, at life

confinement. In a single issue, appellant contends the trial court erred in overruling his objection

to extraneous offense evidence admitted at punishment.

       In the punishment phase, the State presented evidence that appellant confessed to several

extraneous offenses. Appellant asserts the trial court erred in admitting the extraneous offense

evidence because the State failed to present sufficient proof appellant committed the offenses.

See TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West Supp. 2012). In particular, he

asserts the State failed to prove the “corpus delicti” of the extraneous offenses. The corpus

delicti doctrine requires that evidence independent of a defendant’s extrajudicial confession

show that the “essential nature” of the charged crime was committed by someone. Bible v. State,
162 S.W.3d 234, 246 (Tex. Crim. App. 2005). The corpus delicti doctrine is concerned with

preventing a conviction from being based solely upon a false confession. Id. at 247. When the

offense at issue is extraneous, offered at the punishment stage, no concern about the defendant’s

conviction arises. Id. Therefore, the corpus delicti doctrine does not apply to extraneous

offenses offered at the punishment phase. Cf. id.; see also Padron v. State, 988 S.W.2d 344, 346

(Tex.App.—Houston [1st Dist.] 1999, no pet.). We resolve the sole issue against appellant.

       We affirm appellant’s conviction.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

110680F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JACOB WHEELER, Appellant                              On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
No. 05-11-00680-CR         V.                         Trial Court Cause No. F10-57968-H.
                                                      Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                          Justices Bridges and Murphy participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 6th day of June, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –3–